Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 includes the limitation “the following gaps” in line 1.  There is insufficient antecedent basis for this limitation.  The issue appears to arise from the alternative limitation recitation.  Examiner suggests the alternative recitation be written as “seal for sealing one or more gaps wherein the one or more gaps are selected from the group consisting of: one or more gaps between a building part and an adjacent surface, one or more gaps between a wall and an adjacent surface, and one or more gaps between a fence and an adjacent surface”.
Claim 41 includes the limitation “the gaps” in line 1.  There is insufficient antecedent basis for this limitation (previous recitation was one or more gaps).
Claim 51 includes the limitation “a gap” in line 1.  It is unclear if this is the same gap recited in claim 41 or a different second gap.  Examiner also notes the recitation in both claims 36 and 41 was the plural “one or more gaps”, not the singular “gap”.  The issue appears to arise from the form of the claim 
Similar antecedent issues arise with respect to “a building part”, “an adjacent surface”, and “a seal” in claim 51 and “a door leaf” and “a seal” in claim 52.
Claim 52 includes the limitation “a seal according to claim 42” in line 3.  As claim 52 depends from claim 51 and claim 51 already recites a seal, it is unclear how there can be a second seal.  Further, the claim appears to raise multiple dependency issues as it depends from both claim 51 as noted in the preamble and claim 42 as noted in the body.  Also, there are no details of the seal in claim 42, only the recitation that the building part is a door leaf, and thus the claim could raise 112(d) issues.  In the interest of compact prosecution, examiner will not go into the 112(d) issues as it appears they can be resolved with the 112(b) issues.  Examiner suggests that if applicant intended to clarify that the building part was a door leaf then the claim should simply read “The method of claim 51, wherein the building part is a door leaf.”
Dependent claims are rejected as depending from a rejected claim.
In view of the numerous 112 issues, all claims will be examined as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 36-45 and 49-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0292197 to Miller (hereinafter Miller) in view of US patent 4455334 to Ogino (hereinafter Ogino).
Regarding claim 35, a flexible oblong seal is shown in Miller in figures 1-3 with a sealing section 101 comprising a flexible outer material (material of member 101, taught as polymer sweep in paragraphs [0009]-[0014]) and a rodent proofing barrier 203 embedded in at least a part of the flexible outer material, said barrier 203 comprising a plurality of metal wires (steel mesh as taught in paragraphs [0009]-[0015]) arranged at a distance to each other substantially in parallel to the longitudinal direction (shown in figures 2 and 3) of the seal.
While the wires forming the mesh are shown as distinct different horizontal and vertical wires in figure 2 and thus could fit within the definition of separate meaning “distinct” as shown below, applicant appears to mean the “detached” portion of the definition and the claims will be interpreted using this definition in view of applicant’s disclosure.

    PNG
    media_image1.png
    191
    666
    media_image1.png
    Greyscale

In view of this definition, Miller does teach separate wires.
Separate wires are shown in Ogino in the embodiment of figures 6 and 7 (with generic details from figures 1-5) where seal 4 has sheet material 1 with an embedded barrier formed of separate metal wires 9 arranged at a distance to each other and extending substantially parallel.

Regarding claim 37, the mesh 203 includes 9 horizontal wires in Miller and when provided with the separate wires of Ogino (i.e. without the interconnecting vertical wires forming the mesh) the proportion of horizontal wires to seal width would remain similar (i.e. fewer wires would decrease the strength and rodent-resistance of the seal).  Although Miller, when provided with the separate horizontal only wires of Ogino, does not disclose the specific diameter of the wires, it would have been obvious to one of ordinary skill in the art to size the wires to be useful- i.e. too small a wire would be ineffective at preventing damage by rodents and too large a wire would be render the seal overly bulky and thereby limit the areas of use. It would have been obvious to one of ordinary skill to select or at least try the diameter claimed as there are a finite number of diameters such a wire can usefully be made in.
Regarding claim 38, Miller is silent as to whether the mesh wires are coated.  Adhesive coating is taught in Ogino in column 4 lines 25-39 where embedded member 2 is coated with adhesive to attach to sheets 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the seal of Miller, having the separate wires of Ogino, with the adhesive coating of Ogino because adhesive provided the known benefit of helping bond the wires to the sheet material.

Regarding claim 40, the seal of Miller has a visible portion (portion of 101 visible through holes 105) indicating recommended positions for placing fasteners including nails or screws.  While Miller is silent as to whether this visible portion has a specific marking, examiner notes that the use of a marking would be a design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blade seal of Miller, having the separate wires of Ogino, with a marking because a marking such as a colored mark in the visible portion would help draw attention to the installation area as well as assisting in aligning 101 and 102.
Regarding claims 41 and 42, the gap sealed by the seal in Miller is between a building part (door as further taught in paragraphs [0004]-[0014]) and adjacent surface.  Although Miller, when provided with the separate horizontal only wires of Ogino, does not disclose specific spacing of the wires, it would have been obvious to one of ordinary skill in the art to space the wires to be useful- i.e. too small a space would use large amounts of metal and limit the flexibility of the seal and too large a space would provide less reinforcement and rodent proofing especially give the relative width of the seal in comparison to the length. It would have been obvious to one of ordinary skill to select or at least try the spacing claimed as there are a finite number of spacings such embedded wires can usefully be made in.
Regarding claim 43, the seal of Miller can attach to a variety of doors and windows including garages as taught in paragraphs [0009]-[0014].  Examiner takes Official Notice that up and over doors 
Regarding claim 44, the seal is a blade seal and the wires are steel as further taught in paragraphs [0009]-[0016] in Miller.
Regarding claim 45, the cross-section of the seal (portion of 101 below mounting portion) is symmetric with uniform structure and the metal mesh 203 has nine horizontal wires distributed evenly over the width in Miller.
Regarding claim 49, the gaps are gaps between a building part (door as further taught in paragraphs [0005]-[0014]) and an adjacent surface and the rodent proofing barrier 203, when provided with the separate horizontal only wires of Ogino, would consist essentially of the plurality of separate metal wires in Miller.  Although Miller, when provided with the separate horizontal only wires of Ogino, does not disclose specific size of the wires, it would have been obvious to one of ordinary skill in the art to size the wires to be useful- i.e. too small a wire would be ineffective at preventing damage by rodents and too large a wire would be render the seal overly bulky and thereby limit the areas of use. It would have been obvious to one of ordinary skill to select or at least try the diameter claimed as there are a finite number of diameters such a wire can usefully be made in.  Although Miller, when provided with the separate horizontal only wires of Ogino, does not disclose specific spacing of the wires, it would have been obvious to one of ordinary skill in the art to space the wires to be useful- i.e. too small a 
Regarding claim 44, the seal is a blade seal and the gap sealed by the seal is between a building part (door as further taught in paragraphs [0004]-[0014]) and adjacent surface in Miller.
Regarding claim 51, the seal of Miller as detailed with respect to claim 41 above is mounted on the building part and thus reads over the method step of mounting the seal on the building part.
Regarding claim 52, the building part is a door as further taught in paragraphs [0004]-[0014] in Miller.
Regarding claim 53, the seal of Miller can attach to a variety of doors and windows including garages as taught in paragraphs [0009]-[0014].  Examiner takes Official Notice that up and over doors were a known type of door in the art before the effective filing date of the claimed invention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the seal of Miller, having the separate wires of Ogino, with the up and over door use because up and over doors were known to be useful doors in garages (a location taught in Miller for the seal) as up and over doors provided a door with a movement that does not pivot outward toward an entering vehicle nor does the up and over door require large amounts of wall space horizontally or vertically adjacent the door opening as in the case of a sliding door and thus allows for a garage with less wasted wall space.
Regarding claim 54, the seal is secured to the door by mounting strip 102 in Miller.  Although Miller, when provided with the separate horizontal only wires of Ogino, does not disclose specific width of the mounting, it would have been obvious to one of ordinary skill in the art to space the wires to be useful- i.e. too small a mounting strip would provide too little mounting space and thus make 
Regarding claim 55, the mounting strip 102 made of rigid material as taught in paragraph [0018] in Miller.  However, Miller is silent as to the specific rigid material of the mounting strip.  Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that hardened polymer (as well as iron, steel, stainless steel, and spring steel) were known rigid materials in the art before the effective filing date of the claimed invention.  As no arguments rebutted this fact, it is now considered admitted prior art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the seal of Miller, having the separate wires of Ogino, with the admitted prior art polymer because Miller already teaches the use polymer in the sealing portion, the materials were well known and readily available and thus make for easy manufacture, and the selection of a known material based on its suitability for a purpose (material suitable as rigid material for mounting) is generally accepted as obvious per MPEP 2144.07.

Claims 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller and Ogino, as applied to claims 36-45 and 49-55 above, as motivated by GB 2232434 to Barclay (hereinafter Barclay).
Regarding claims 46-48, the seal of Miller is not U, L, or J shaped.  It would be design choice to change the shape of the seal from the linear shape shown in Miller to a U, J, or L shape.  Such a change is motivated by Barclay showing a seal 12 mounted non-linearly in figures 1-2 and thereby providing protection around an edge rather than just a flat surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the seal of Miller, .

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.
In regards to applicant’s arguments directed to the drawing objections, examiner agrees the cancellation of claims 18 and 19 has eliminated the need for the previous objections and thus the objections are withdrawn.
In regards to applicant’s arguments directed to the claim objections/112(b) issues, examiner notes that the new claims still have a small number of 112(b) issues, mostly antecedent basis issues, as detailed above.
In regards to applicant’s arguments directed to the 102 and 103 rejections, examiner notes applicant’s arguments are all directed to the newly added claims as all the previous claims have been cancelled and in particular to the newly added separate metal wires.  These arguments have been considered but are not persuasive in view of the new ground of rejection including the newly applied Ogino reference.  Examiner maintains Ogino teaches separate and distinct parallel wires (as well as supporting the interchangeability of separate wires and mesh) and as such in combination with Miller reads over the present invention. Examiner notes that applicant’s arguments directed to claim 1 of Miller as requiring a rigid seal appear to misinterpret claim 1 of Miller.  Miller states in claim 1 only that the elongated strip is formed of a first material (the metal mesh taught in paragraph [0016]) between two layers of a second material (polymer as taught in paragraph [0016] and that the first material is rigid  relative to the second material (emphasis added).  While metal is relatively rigid when compared to a polymer, that does not mean a polymer with a metal mesh together is rigid; the relative portion of the statement must be considered along with the nature of the invention (a polymer blade seal) and one of ordinary skill in the art would not interpret the statement to mean the strip itself is rigid.  This is supported by the limitation directed to the attachment or mounting member which more specifically states “a rigid means for attachment”, i.e. the mounting member is rigid and the seal strip itself is not.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak